Exhibit 10.27

 

May 6 , 2003

 

Jing Yu Xu

5492 Livorno Ct

San Jose, CA 95138

 

Dear Jing Yu:

 

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Oplink Communications, Inc. (the “Company”) is offering to you
to aid in your employment transition.

 

1. Separation and Administrative Leave. Your last day of work with the Company
and your employment termination date will be July 5, 2003 (the “Separation
Date”). From now until the Separation Date, you will generally not be expected
to report to work and will, unless otherwise informed at any time and from time
to time, be placed on administrative leave. You are not authorized to perform
any work or otherwise act on the Company’s behalf during your administrative
leave. You will continue to receive your current base salary and all current
benefits, including but not limited to health care coverage, FTO accrual,
Company paid holidays, 401(k) participation, and long term disability coverage
through the Separation Date.

 

2. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused FTO earned through the
Separation Date, subject to standard payroll deductions and withholdings.

 

3. Severance. Pursuant to the terms and conditions of the Company’s Severance
Benefit Plan (the “Plan”) (attached as Exhibit A) and this Agreement, and
subject to approval by the Company’s Board of Directors, the Company will
accelerate the vesting of your option dated December 7, 1999 (Option Number
19980218, for the purchase of a total of 800,000 shares at $0.15 per share) such
that all unvested shares subject to the said option shall vest and become
immediately exercisable as of the Separation Date (the “Severance”). In order to
eligible for the Severance, you must sign and return this Agreement (without
revoking) by the Separation Date.

 

4. Health Insurance. You will be eligible for Company provided health benefits
through the Separation Date. After the Separation Date, to the extent provided
by the federal COBRA law and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.

 

5. Stock Options. Except otherwise provided in this Agreement, vesting of your
stock options will cease on May 6, 2003. You have ninety (90) days or three (3)
months from Separation Date, as provided in your stock option agreement(s), to
exercise the vested portion of your options. If your options are not exercised
within this time period, they will expire.

 

Page 1 of 4



--------------------------------------------------------------------------------

6. Other Compensation or Benefits. You acknowledge that except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

 

7. Expense Reimbursements. You agree that, within ten (10) days of the date of
this Agreement, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through May 6, 2003 if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.

 

8. Return of Company Property. Within ten (10) days of the date of this
Agreement, you agree to return to the Company all Company documents (and all
copies thereof) and other Company property that you have had in your possession
at any time, including, but not limited to, Company files, notes, drawings,
records, business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).

 

9. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement,
attached as Exhibit B.

 

10. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.

 

11. Nondisparagement. Both you and the Company’s officers agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; provided that both you and
the Company will respond accurately and fully to any question, inquiry or
request for information when required by legal process. You also agree that you
will not voluntarily assist any person in bringing or pursuing legal action
against the Company, its agents, successors, representatives, employees and
related and/or affiliated companies based on events occurring prior to the
Separation Date.

 

12. Release. In exchange for the consideration under this Agreement to which you
would not otherwise be entitled, you hereby generally and completely release the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent or subsidiary entities, insurers,
affiliates and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to

 

Page 2 of 4



--------------------------------------------------------------------------------

events, acts, conduct, or omissions prior to or on the date you sign this
Agreement. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (2) all claims related to your compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination or breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), or the California Fair Employment and Housing
Act (as amended).

 

13. ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the foregoing waiver is in addition to anything of value
to which you were already entitled. You have been advised by this writing, as
required by the ADEA that: (a) your waiver and release do not apply to any
claims that may arise after your signing of this Agreement; (b) you should
consult with an attorney prior to executing this release; (c) you have
forty-five (45) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement; and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Company.

 

14. Section 1542 Waiver. In granting the release herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” You hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to your release of any unknown or
unsuspected claims herein.

 

15. Disclosure Under ADEA. Pursuant to 29 U.S.C. § 626(f)(1)(H), the Company
provides disclosures concerning the availability of separation benefits in
Exhibit C attached hereto.

 

16. Miscellaneous. This Agreement, including Exhibits B and C, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in

 

Page 3 of 4



--------------------------------------------------------------------------------

whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified by the court so as to
be rendered enforceable. This Agreement will be deemed to have been entered into
and will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

 

If you accept this Agreement and wish to receive the Severance Payment, please
sign this Agreement and return the original to me by the Separation Date.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

OPLINK COMMUNICATIONS, INC.

 

By: /s/ Bruce Horn

 

--------------------------------------------------------------------------------

Bruce Horn

Chief Financial Officer

 

Exhibit A – Oplink Communications, Inc. Severance Benefit Plan

Exhibit B – Proprietary Information and Inventions Agreement

Exhibit C – ADEA Disclosure

 

AGREED:

 

/s/ Jing Yu Xu

--------------------------------------------------------------------------------

Jing Yu Xu

 

 

Page 4 of 4



--------------------------------------------------------------------------------

EXHIBIT A

 

OPLINK COMMUNICATIONS, INC. SEVERANCE BENEFIT PLAN



--------------------------------------------------------------------------------

EXHIBIT B

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

 

ADEA DISCLOSURE

 

(TITLE 29 U.S. CODE SECTION 626(f)(1)(H))

 

Confidentiality Provision:   The information contained in this document is
private and confidential. You may not disclose this information to anyone except
your professional advisors.

 

1. The termination program applies to certain of those employees whose
organizational units are: CTO.

 

2. In the organizational units listed above, each employee whose job position
will be eliminated on May 6, 2003, is eligible to participate in the termination
program and receive compensation if the employee executes the release of claims
presented.

 

3. All eligible employees who have attained the age of 40 years or older will
have up to forty-five days to review the terms and conditions of the termination
program and seven days to revoke the release.

 

EMPLOYEES ELIGIBLE FOR THE TERMINATION PROGRAM     

DEPARTMENT NAME

   JOB TITLE    AGE     

CTO

   SR VP OF R&D ENGINEERING    60     

CTO

   CTO    43     

 

EMPLOYEES NOT ELIGIBLE FOR THE TERMINATION PROGRAM     

DEPARTMENT NAME

   JOB TITLE    AGE     